V. J. Brennan, J.
(dissenting). I respectfully dissent. I am convinced that in the instant case defendant’s pleas were offered with full knowledge of the maximum possible sentence. Defendant was charged in a three-count information with larceny from a person, felonious assault and felony-firearm and pled guilty to attempted larceny from a person, which carries a maximum sentence of five years, MCL 750.357; MSA 28.589, MCL 750.92; MSA 28.287, felonious assault, which carries a maximum sentence of four years, MCL 750.82; MSA 28.277, MCL 750.503; MSA 28.771, and felony-firearm, which carries a mandatory sentence of two years, MCL 750.227b; MSA 28.424(2).
The record in the instant case demonstrates that the trial court followed the mandates of Peoples v Jones, 410 Mich 407; 301 NW2d 822 (1981). The following excerpt from the plea transcript shows that the trial court informed the defendant prior to accepting his pleas that:
’’[The Court:] I did indicate to counsel that if the pleas were offered and accepted, it would be my intention to impose a sentence of no more than one to five, nor more than one to four. Those sentences would run concurrently. It might be less but it would be no more than that and on the possession of a firearm, as I indicated to you, it would be a mandatory two years.”
The above excerpt sufficed to notify the defendant that the maximum possible sentence for larceny from the person was five years, for felonious assault was four years and for felony-firearm was a mandatory two years. Even though he did not use the magic words "maximum possible sentence”, the message was clear.
*273I do not read Jones as requiring any more than that the trial court impart to the defendant the maximum possible sentence allowed under the applicable statute. In Jones, the Court was addressing an "omission”, viz., the trial court’s complete failure to inform the defendants that the maximum possible sentence under the statute for armed robbery was life imprisonment. A comparable omission is not present in the instant case. I find no reversible error, and would affirm the defendant’s conviction.